DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 10/17/2022. 
Claims 1, 10, and 18 have been amended, claims 21-24 have been cancelled, and claims 25-26 been added new.
Claims 1-20 and 25-26 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of Application 17/242,452 filed on 4/28/2021. Applicant's claim for the benefit of this prior-filed application is acknowledged and granted. 
The continuation of Application 17/242,452 claims further priority of Provisional Applications 63/018,593, 63/019,396, 63/078,301, 63/121,803, 63/122,439, and 63/148,092 filed on 5/1/2020, 5/3/2020, 9/14/2020, 12/4/2020, 12/7/2020, and 2/10/2021 respectively. None of these provisional applications recite details on the selection of packages and automatically configuring conditions in the automation table. Therefore the priority is acknowledged, but is not granted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant does not argue against the Examiner’s non-granting of Priority as mentioned above.
With regard to the limitations of claims 1-20 and 25-26, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that having a human user go through the steps of building an automation table is a business relation because the table will then be used again by some sort of other user for purposes involving business relations. The Examiner asserts that merely reciting a system comprising general purpose computer hardware merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Examiner asserts that analyzing data in a project management setting, for example pointing to Figure 8 of Applicant’s specification which shows how the analyzed data is related to legal, realtors, store managers, sales and marketing, which are all commercial interactions. The Examiner further notes that a user being able to interact with a GUI using standard input functions such as a keyboard and mouse does not integrate the abstract idea into a practical application because it merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant further argues that the presented claims are similar to the Core Wireless case and therefore are not directed toward an abstract idea or contain significantly more than the abstract idea. The Examiner respectfully disagrees. The Core Wireless case involved an improvement upon conventional user interfaces by “an application summary that can be directly reached from the menu”, specifying a particular manner by which the summary window must be accessed, limiting the summary window to list a limited set of data “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application”, and that the summary window “is displayed while the one or more applications are in an un-launched state”. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer, where Applicant’s claimed limitations do not recite any specifics on how the data is being displayed, but rather just that specific types of data are being generically displayed to the user so the user can interact with them. The Applicant’s claimed limitations are merely displaying data for a user to interact with and make further input. Applicant does not disclose why the claim limitations are related to Core Wireless. For the reasons explained above applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application, with respect to Enfish. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that “outputting for display … elements that are modifiable through interaction, re-render the display … upon receipt of a user interaction” are generic GUI functions, where when a human user uses a mouse/keyboard to interact with items on the GUI some sort of modification to what data is displayed will occur. Displaying data based on human input does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application, by improving connections between data and tablature management. The Applicant further states there is an improvement by linking/mapping column head information in the table to column heading information in the particular automation, but there is no linking or mapping claimed and no recitation of any sort of columns in the Applicant’s claims. There is no recitation in the claims regarding how the data/tables are linked or organized, but rather merely that a table is used to store and retrieve data, which does not improve the functioning of the computer (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner further asserts that displaying a piece of data (rendering/re-rendering the display) using a general purpose computer for a human to input more data merely adds the words apply it with the judicial exception (See MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Bascom case was found to be eligible because of the claimed installation of a filtering tool at a specific location, remote from end users, with customizable filtering features specific to each end user, which is unrelated to Applicant’s claimed limitations, which do not involve a filtering of data of any kind. The Applicant’s claimed limitations merely provide a general purpose computer for implementing the abstract idea (See Figure 1), which does not account for significantly more than the abstract idea. Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a determination based on rules and/or mathematical relationships to output to a user. The Applicant’s claimed limitations do not appear to bring about any improvement in the operation or functioning of a computer per se, or to improve computer-related technology by allowing computer performance of a function not previously performable by a computer (see page 2 of the McRo-Bascom memo). The solution appears to be more of a business-driven solution rather than a technical one. In addition, McRO had no evidence that the process previously used by animators is the same as the process required by the claims. The Applicant’s claimed limitations and originally filed specification provide no evidence that the claimed process/functions are any different than what would be done without a computer, where there are no adjustments to the mental process to accommodate implementation by computers. Applicant’s arguments are not persuasive.
The Examiner further asserts that “outputting for display … elements that are modifiable through interaction, re-render the display … upon receipt of a user interaction” are generic GUI functions, where when a human user uses a mouse/keyboard to interact with items on the GUI some sort of modification to what data is displayed will occur. Displaying data based on human input does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-20 and 25-26, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Applicant argues that the cited prior art does not disclose output for display the particular automation as a sentence structure having elements that are modifiable through interaction with the sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition. The Examiner respectfully disagrees. The Examiner asserts that Gardiner teaches output for display the particular automation as a sentence structure having elements that are modifiable through interaction with the sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition (See Figure 3, Figure 4, Figure 5, Figure 6, Figure 11, Figure 12,  Paragraph 0169 – “The set-up or configuration software 4 functions are summarized in FIG. 2a and expanded upon by user interface screen shots in FIG. 3 through FIG. 6”, Paragraph 0170, Paragraph 0180, Paragraphs 0203-0205, and claim 8). Applicant admits that Gardiner is translating variables in a table to display English language sentences, which teaches the specifically claimed displaying the logical sentence structure. The sentences in Gardiner are displayed based on user interactions with interactive elements on the GUI. Applicant’s arguments are not persuasive.
Applicant further argues that the cited prior art does not disclose in response to configuring the second defined condition, re-render the display of the sentence structure with the second defined condition populated based on the selection, wherein, upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure. The Examiner respectfully disagrees. The Examiner asserts that Gardiner teach in response to configuring the second defined condition, re-render the display of the sentence structure with the second defined condition populated based on the selection (See Figure 2a, Figure 3, Figure 4, Figure 5, Figure 6, Paragraphs 0097-0098 – “(c) drop down menus with pre-defined data … (d) drop down menus with implementation specific data”, Paragraph 0181 – “An appropriate image for that point is selected from the image drop down menu 103 initial MMI set-up includes: Defining an MMI screen number 105, and the row 106 and column 107 location of the input/output point image to appear on the run-time screen”, Paragraph 0186 – “input points appear in one drop down menu 129 and output points appear in a second drop down menu 130. Input and output points are selected and remaining data fields are completed in the data entry area 126. If the user is configuring an alarm, then the user will select the Alarm drop-down 131, instead of the Output drop-down 130. Setup results are stored in the operating rule variable table 72”, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, and claim 1 – “wherein said set-up and run-time software configures said table data blocks”), where a human user is clearly interacting with a GUI, where the selections made with the interactive elements display a sentence structure. Then, Gardiner further teaches wherein, upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure (See Figure 11, Figure 12, Paragraphs 0080-0082, Paragraph 0199, Paragraph 0203 – “values "1" and "0" correspond to "On" and "Off", respectively”, Paragraph 0205, and claim 8 – “modifications are selected from the group consisting of: (a) omission of a word, (b) replacement of a word by an abbreviation, (c) reordering of words in said sentence, and (d) reordering of said word abbreviations in said sentence”), where claim 8 as an example specifically discloses how modifications can also be made to the logical sentence structure through interactive elements that would be interacted with from the human user.  Applicant’s arguments are not persuasive.
Remaining arguments are addressed above and in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 18-20 are directed toward a process, claims 10-17 are directed toward a product, and claims 1-9 and 25-26 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system employing self-configuring table automations, the system comprising: at least one processor configured to: present a plurality of alternative automation packages for application to a table, wherein each package includes a plurality of automations, and wherein each automation is configured for display in a common view as a distinct logical sentence structure for causing an action in response to information detected in the table; identify a selection of a package from the plurality of packages; automatically configure a first condition in a particular automation in the selected package based on data in the table; output for display the particular automation as an interactive logical sentence structure having elements that are modifiable through interaction with at least one word of the displayed output of the logical sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition; populate the first condition of the logical sentence structure with the data; display a second undefined condition of the particular automation in the logical sentence structure, wherein the second undefined condition requires further configuration; present alternative options, based on an interaction with the displayed logical sentence structure, for configuring the second undefined condition of the displayed logical sentence structure; receive a selection of one of the alternative options to configure the second undefined condition of the logical sentence structure; configure the second undefined condition using the selection to cause the second undefined condition to become a second defined condition; in response to configuring the second defined condition, re-render the display of the logical sentence structure with the second defined condition populated based on the selection, wherein, upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure; and apply the particular automation to the table (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing data regarding a project and making determinations to aid humans in project management for commercial reasons, which is managing interactions and a commercial interaction. The Applicant’s claimed limitations are merely analyzing conditions to aid in project management, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing data regarding a project and making determinations, where the claims recite specific steps/functions that human users would be performing.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system, the system comprising: at least one processor configured to: present a plurality of alternative automation packages for application to a table; output for display the particular automation as an interactive logical sentence structure having elements that are modifiable through interaction with at least one word of the displayed output of the logical sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition; display a second undefined condition of the particular automation in the logical sentence structure, wherein the second undefined condition requires further configuration; present alternative options, based on an interaction with the displayed logical sentence structure; receive a selection of one of the alternative options to configure the second undefined condition of the logical sentence structure; in response to configuring the second defined condition, re-render the display of the logical sentence structure; upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure; and apply the particular automation to the table” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system, at least one processor, and a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9, 11-17, 19, and 25-26 further narrow the abstract idea and dependent claims 2, 7-9, 11, 16-17, 19, and 26 additionally recite “display at least one automation package, displaying the second undefined condition includes presenting a logical sentence structure with a variable field for subsequent completion, presentation of a plurality of options” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “using artificial intelligence and using linguistic processing” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a system, at least one processor, and a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 18-20; System claims 1-9 and 25-26; and Product claims 10-17 recite a system, at least one processor, and a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0126-0128 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system, the system comprising: at least one processor configured to: present a plurality of alternative automation packages for application to a table; output for display the particular automation as an interactive logical sentence structure having elements that are modifiable through interaction with at least one word of the displayed output of the logical sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition; display a second undefined condition of the particular automation in the logical sentence structure, wherein the second undefined condition requires further configuration; present alternative options, based on an interaction with the displayed logical sentence structure; receive a selection of one of the alternative options to configure the second undefined condition of the logical sentence structure; in response to configuring the second defined condition, re-render the display of the logical sentence structure; upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure; and apply the particular automation to the table” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-9, 11-17, 19, and 25-26 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 7-9, 11, 16-17, 19, and 26 additionally recite “display at least one automation package, displaying the second undefined condition includes presenting a logical sentence structure with a variable field for subsequent completion, presentation of a plurality of options” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “using artificial intelligence and using linguistic processing” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12-15, 17-18, 20, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2006/0253205 A1) in view of Lewis et al. (US 2002/0002459 A1).

Regarding Claim 1: Gardiner teaches a system employing self-configuring table automations, the system comprising: at least one processor configured to (See Abstract, Figure 1, Figure 2a, Paragraph 0166, Paragraph 0167, and claim 1): 
present a plurality of alternative automation packages for application to a table (See Figure 2a, Figure 2b, Figure 3, Paragraph 0123 – “(b) a table of input/output modules available”, Paragraph 0169 – “The number and type of input/output modules for a particular installation are set-up by selecting module types 44 and placing them in an implementation specific input/output module table 46”, Paragraph 0170 – “Individual set-up screens are selected using tabs on the setup application 4 … An input/output point set-up screen 48 is used to identify or name all input/output points 50 and place the resultant name data in an input/output point table 52”, and Paragraph 0180); 
wherein each package includes a plurality of automations, and wherein each automation is configured for display in a common view as a distinct sentence structure for causing an action in response to information detected in the table (See Figure 2b, Figure 8, Figure 9, Figure 10, Paragraph 0155 – “set-up of additional tables that are commonly used in process control or equipment automation”, Paragraph 0171 – “the set-up of additional tables that are commonly used in process control or equipment automation”, Paragraph 0192, Paragraph 0194 – “apply rules in the system for all input/output points operating in automated mode 152”, claim 1 – “wherein said set-up and run-time software configures said table data blocks”, and the Examiner notes that Gardner Figure 2b shows a user identifying pieces of data 43, 47, 51, 55, 59, 63, and 67 via user input using text strings (e.g. distinct sentence structures) for each different table which modifies how data will be displayed to the user); 
identify a selection of a package from the plurality of packages (See Figure 2a, Figure 2b, Figure 3, Figure 5, Paragraph 0170 – “Individual set-up screens are selected using tabs on the setup application 4 … An input/output point set-up screen 48 is used to identify or name all input/output points 50 and place the resultant name data in an input/output point table 52”, and Paragraph 0183 – “Action set-up 60 is accessed from the set-up software 4. Clicking on a line 110 of the alarm set-up causes known data to appear in all fields on the screen. On initial set-up, one starts with the alarm action identifier (ID) 111 and enters descriptive data, like the alarm name 112 and alarm detail message 11 3. As an example, when the user enters the alarm detail message 11 3, it will appear in the tabular view above under column heading 118. E-mail specifications 114 for that alarm action identifier 111 are then entered. Text specifications 115 are entered for telephone or pager messages”); 
automatically configure a first condition in a particular automation in the selected package based on data in the table (See Figure 2a, Figure 2b, Figure 3,Figure 5, and Paragraph 0183 – “all relevant data is automatically listed in the appropriate row 110 and column header 119 location”); 
output for display the particular automation as a sentence structure having elements that are modifiable through interaction with the sentence structure upon receipt of a first user interaction with an interactive element associated with the first condition (See Figure 3, Figure 4, Figure 5, Figure 6, Figure 11, Figure 12,  Paragraph 0169 – “The set-up or configuration software 4 functions are summarized in FIG. 2a and expanded upon by user interface screen shots in FIG. 3 through FIG. 6”, Paragraph 0170, Paragraph 0180, Paragraphs 0203-0205, and claim 8);
populate the first condition of the sentence structure with the data (See Figure 3, Figure 4, Figure 5, Figure 6, Paragraph 0180 – “FIG. 3 illustrates a screen shot of the input/output point set-up page, accessed by the input/output point set-up tab 48 in the set-up software application 4. Note that input/output points are commonly called tags. By clicking on a line in the table 90, a factory preset input/output point address or tag identifier (tag ID) 92 appears below. The user enters a corresponding tag description 96, or simple Name, like "Inlet Temp", to complete an input/output point definition. Another line is highlighted 94 and a second tag descriptor 96, or simple input/output point Name, like "Outlet Temp" is entered. All input/output points included in the system are named in this fashion and the results are stored in the input/output point data table 52. A system refresh function populates all system data tables 6 with the input/output point data fields entered here”, and Paragraph 0194);
display a second undefined condition of the particular automation in the sentence structure, wherein the second undefined condition requires further configuration (See Figure 2a, Figure 3, Figure 4, Figure 5, Figure 6, Paragraph 0123 – “(b) a table of input/output modules available”, Paragraph 0155, Paragraph 0169 – “The number and type of input/output modules for a particular installation are set-up by selecting module types 44 and placing them in an implementation specific input/output module table 46”, Paragraph 0170 – “Individual set-up screens are selected using tabs on the setup application 4 … An input/output point set-up screen 48 is used to identify or name all input/output points 50 and place the resultant name data in an input/output point table 52”, Paragraph 0180 – “complete an input/output point definition”, and the Examiner interprets Figure 2a of Gardiner shows a user manually putting in undefined conditions for the automation as displayed on Figure 3, where as a user inputs more data into Figure 3-6 the data automatically displays additional data based on the inputs); 
present alternative options, based on an interaction with the displayed sentence structure, for configuring the second undefined condition of the displayed sentence structure (See Figure 2a, Figure 3, Figure 4, Figure 5, Figure 6, Paragraphs 0097-0098 – “(c) drop down menus with pre-defined data … (d) drop down menus with implementation specific data”, Paragraph 0181, and Paragraph 0186 – “input points appear in one drop down menu 129 and output points appear in a second drop down menu 130. Input and output points are selected and remaining data fields are completed in the data entry area 126. If the user is configuring an alarm, then the user will select the Alarm drop-down 131, instead of the Output drop-down 130. Setup results are stored in the operating rule variable table 72”);
receive a selection of one of the alternative options to configure the second undefined condition of the sentence structure (See Figure 2a, Figure 3, Figure 4, Figure 5, Figure 6, Paragraphs 0097-0098 – “(c) drop down menus with pre-defined data … (d) drop down menus with implementation specific data”, Paragraph 0181 – “An appropriate image for that point is selected from the image drop down menu 103 initial MMI set-up includes: Defining an MMI screen number 105, and the row 106 and column 107 location of the input/output point image to appear on the run-time screen”, and Paragraph 0186 – “input points appear in one drop down menu 129 and output points appear in a second drop down menu 130. Input and output points are selected and remaining data fields are completed in the data entry area 126. If the user is configuring an alarm, then the user will select the Alarm drop-down 131, instead of the Output drop-down 130. Setup results are stored in the operating rule variable table 72”); 
configure the second undefined condition using the selection to cause the second undefined condition to become a second defined condition (See Figure 2a, Figure 3, Paragraph 0123, Paragraph 0155 – “set-up of additional tables”, Paragraph 0169 – “The number and type of input/output modules for a particular installation are set-up by selecting module types 44 and placing them in an implementation specific input/output module table 46”, Paragraph 0170 – “Individual set-up screens are selected using tabs on the setup application 4 … An input/output point set-up screen 48 is used to identify or name all input/output points 50 and place the resultant name data in an input/output point table 52”, Paragraph 0180, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, and claim 1 – “wherein said set-up and run-time software configures said table data blocks”); 
in response to configuring the second defined condition, re-render the display of the sentence structure with the second defined condition populated based on the selection (See Figure 2a, Figure 3, Figure 4, Figure 5, Figure 6, Paragraphs 0097-0098 – “(c) drop down menus with pre-defined data … (d) drop down menus with implementation specific data”, Paragraph 0181 – “An appropriate image for that point is selected from the image drop down menu 103 initial MMI set-up includes: Defining an MMI screen number 105, and the row 106 and column 107 location of the input/output point image to appear on the run-time screen”, Paragraph 0186 – “input points appear in one drop down menu 129 and output points appear in a second drop down menu 130. Input and output points are selected and remaining data fields are completed in the data entry area 126. If the user is configuring an alarm, then the user will select the Alarm drop-down 131, instead of the Output drop-down 130. Setup results are stored in the operating rule variable table 72”, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, and claim 1 – “wherein said set-up and run-time software configures said table data blocks”);
wherein, upon receipt of a user interaction with the interactive element associated with the first condition, the first condition is configured to be replaced in the display of the logical sentence structure and the second defined condition is configured to be removed from the display of the logical sentence structure (See Figure 11, Figure 12, Paragraphs 0080-0082, Paragraph 0199, Paragraph 0203 – “values "1" and "0" correspond to "On" and "Off", respectively”, Paragraph 0205, and claim 8 – “modifications are selected from the group consisting of: (a) omission of a word, (b) replacement of a word by an abbreviation, (c) reordering of words in said sentence, and (d) reordering of said word abbreviations in said sentence”);
and apply the particular automation to the table (See Figure 2a, Figure 3, Figure 5, Paragraph 0183 – “all relevant data is automatically listed in the appropriate row 110 and column header 119 location”, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, Paragraph 0191 – “processes the application of rules for all automated points”, Paragraph 0194 – “apply rules in the system for all input/output points operating in automated mode 152”, and claim 1).  

Gardiner does not specifically disclose a logical sentence structure or an interactive logical sentence structure having elements that are modifiable through interaction with at least one word of the displayed output of the logical sentence structure. However, Lewis et al. further teaches: 
a logical sentence structure and an interactive logical sentence structure having elements that are modifiable through interaction with at least one word of the displayed output of the logical sentence structure (See Figure 3G, Figure 4, Figure 6, Paragraph 0013 – “suggesting a recommended change to the marked textual error; displaying the recommended change in the user interface; and, accepting a user specified preference to substitute the recommended change for the marked textual error”, and Paragraph 0043 – “a highlighter 18 for providing a visual cue as to the current text under consideration”).

The teachings of Gardiner and Lewis et al. are related because both involve automation of data analysis for auto population of data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the automatic task control setup system of Gardiner to incorporate the interactive logical sentence structure of Lewis et al. in order to allow the user to visually see how the sentence will be formed when the variables are selected.

Regarding Claim 3: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein each automation includes a sentence structure including definable conditions (See Figure 2a, Figure 3, Figure 6, Paragraph 0172 – “(a) a table of pre-defined text strings 41”, Paragraph 0181 – “all defined input/output points are listed in a drop down menu 102”, Paragraph 0186 – “As shown in FIG. 6, the variables entered on three lines 120, 121, and 122 are translated into English language sentences in three corresponding boxes 123, 124, 125, when the user highlights the middle row 121”, Claims 7-8, and claim 27 – “using a selected combination of textual data including pre-defined text strings, said input/output point names and said input/output point data values and wherein said language translation is one of appropriate nestings and appropriate concatenations of said grammar and syntax rules and said textual data”).  
Gardiner does not specifically disclose a logical sentence structure. However, Lewis et al. further teaches: a logical sentence structure (See Figure 3G, Figure 4, Figure 6, Paragraph 0013 – “suggesting a recommended change to the marked textual error; displaying the recommended change in the user interface; and, accepting a user specified preference to substitute the recommended change for the marked textual error”, and Paragraph 0043 – “a highlighter 18 for providing a visual cue as to the current text under consideration”).
The teachings of Gardiner and Lewis et al. are related because both involve automation of data analysis for auto population of data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the automatic task control setup system of Gardiner to incorporate the interactive logical sentence structure of Lewis et al. in order to allow the user to visually see how the sentence will be formed when the variables are selected.

Regarding Claim 4: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein the action includes at least one of a change in data in the table or in another table, or a change in control of an external device (See Figure 2a, Figure 3, Figure 5, Paragraph 0183 – “all relevant data is automatically listed in the appropriate row 110 and column header 119 location”, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, Paragraph 0191 – “processes the application of rules for all automated points”, Paragraph 0194 – “apply rules in the system for all input/output points operating in automated mode 152”, and claim 1).  

Regarding Claim 5: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein at least one condition detected in the table includes a change in data in a cell of the table (See Figure 8, Paragraph 0192 – “Changes in manual settings or automated output settings are then driven (within the cycle), to the input/output modules 14, 16 and to the input/output devices 170, 172 connected to the system”, claim 14 – “making a change in an entry in one of said table data blocks, upon one of manual and automated refresh or reload, results in the same change being made in selected fields in all other table data blocks”, and claim 17).  

Regarding Claim 6: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein automatically configuring based on data in the table includes mapping column heading information in the table to column heading information in the particular automation (See Figures 2a, Figure 2b, Figure 3, Figure 6, Paragraph 0178 – “definition of maps 63 to be used in the system and creation of a map table 65”, Paragraph 0179 – “definition of map co-ordinates 67 or overlays and creation of a map co-ordinate table 69”, and claim 1 – “wherein said set-up and run-time software configures said table data blocks”).  

Regarding Claim 8: Gardiner in view of Lewis et al. teach the limitations of claim 6. Gardiner further teaches wherein the mapping occurs using linguistic processing (See Figure 2a, Figure 3, Figure 6, Paragraph 0172 – “(a) a table of pre-defined text strings 41”, Paragraph 0181 – “all defined input/output points are listed in a drop down menu 102”, Paragraph 0186 – “As shown in FIG. 6, the variables entered on three lines 120, 121, and 122 are translated into English language sentences in three corresponding boxes 123, 124, 125, when the user highlights the middle row 121”, Claims 7-8, and claim 27 – “using a selected combination of textual data including pre-defined text strings, said input/output point names and said input/output point data values and wherein said language translation is one of appropriate nestings and appropriate concatenations of said grammar and syntax rules and said textual data”).  

Regarding Claim 9: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein displaying the second undefined condition includes presenting the sentence structure with a variable field that displays a mapped column heading, for subsequent completion (See Figure 2a, Figure 3, Paragraph 0123, Paragraph 0155 – “set-up of additional tables”, Paragraph 0169 – “The number and type of input/output modules for a particular installation are set-up by selecting module types 44 and placing them in an implementation specific input/output module table 46”, Paragraph 0170 – “Individual set-up screens are selected using tabs on the setup application 4 … An input/output point set-up screen 48 is used to identify or name all input/output points 50 and place the resultant name data in an input/output point table 52”, Paragraph 0180, Paragraph 0186 – “input/output points in the selected row 121, appears automatically in the menu region 126 in the lower left quadrant”, and claim 1 – “wherein said set-up and run-time software configures said table data blocks”).
Gardiner does not specifically disclose a logical sentence structure. However, Lewis et al. further teaches: a logical sentence structure (See Figure 3G, Figure 4, Figure 6, Paragraph 0013 – “suggesting a recommended change to the marked textual error; displaying the recommended change in the user interface; and, accepting a user specified preference to substitute the recommended change for the marked textual error”, and Paragraph 0043 – “a highlighter 18 for providing a visual cue as to the current text under consideration”).
The teachings of Gardiner and Lewis et al. are related because both involve automation of data analysis for auto population of data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the automatic task control setup system of Gardiner to incorporate the interactive logical sentence structure of Lewis et al. in order to allow the user to visually see how the sentence will be formed when the variables are selected.

Regarding Claims 10, 12-15, 17-18, and 20: Claims 10, 12-15, 17-18, and 20 recite limitations already addressed by the rejections of claims 1, 3-6, and 8-9 above; therefore the same rejections apply.

Regarding Claim 25: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein the first condition is associated with at least one option for the second condition based on a linguistic context between the first condition and the at least one option for the second condition (See Figure 11, Figure 12, Paragraphs 0080-0082, Paragraph 0199, Paragraph 0203 – “values "1" and "0" correspond to "On" and "Off", respectively”, Paragraph 0205, and claim 8 – “modifications are selected from the group consisting of: (a) omission of a word, (b) replacement of a word by an abbreviation, (c) reordering of words in said sentence, and (d) reordering of said word abbreviations in said sentence”).  

Regarding Claim 26: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner further teaches wherein the interactive element includes a presentation of a plurality of options for the first condition (See Figure 11, Figure 12, Paragraphs 0080-0082, Paragraph 0199, Paragraph 0203 – “values "1" and "0" correspond to "On" and "Off", respectively”, Paragraph 0205, and claim 8 – “modifications are selected from the group consisting of: (a) omission of a word, (b) replacement of a word by an abbreviation, (c) reordering of words in said sentence, and (d) reordering of said word abbreviations in said sentence”).

Claims 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2006/0253205 A1) in view of Lewis et al. (US 2002/0002459 A1) and further in view of Heyse et al. (US 2005/0096973 A1).

Regarding Claims 2, 11, and 19: Gardiner in view of Lewis et al. teach the limitations of claim 1. Gardiner in view of Lewis et al. do not specifically disclose the following. However, Heyse et al. further teach wherein the at least one processor is configured to detect a user vocation and to display at least one automation package customized to the user vocation (See Figure 10, Figure 25, Abstract – “a dynamic personal growth and development profile is automatically constructed and recorded based on tests, instruments, and exercises taken by the individual”, Paragraph 0021 – “automatically rank the goals based on information provided by the individual, and generate a comprehensive and personalized action plan for the individual”, Paragraph 0155, Paragraph 0172, Paragraph 0270 – “block 2508, one or more action plans are automatically generated based on information recorded in blocks 2502, 2504, and 2506, as well as select information recorded from other modules”, and claim 32).  
The teachings of Gardiner, Lewis et al., and Heyse et al. are related because all involve automation of data analysis. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the automatic task control setup system of Gardiner in view of Lewis et al. to incorporate the vocation aspects of Heyse et al. in order to allow for automation of vocation based tasks to aid users.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2006/0253205 A1) in view of Lewis et al. (US 2002/0002459 A1) and further in view of Kakhandiki et al. (US 2016/0078368 A1).

Regarding Claims 7 and 16: Gardiner in view of Lewis et al. teach the limitations of claim 6. Gardiner in view of Lewis et al. do not specifically disclose the following. However, Kakhandiki et al. further teach wherein the mapping occurs using artificial intelligence (See Figure 2, Abstract, Paragraph 0020 – “generation of adapters to enable application automation by exposing operations that can be automated, in the form of an API that can be leveraged by various automation engines”, Paragraph 0034, Paragraph 0036 – “system 100 combines artificial intelligence based learning functions on its internal learning mechanisms (computer 132), while accepting inputs having with broader learning capabilities from one or more external systems. In some instances, the latter inputs provide recommendations on automation criteria”, and claim 1).  
The teachings of Gardiner, Lewis et al., and Kakhandiki et al. are related because both involve automation of data analysis. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the automatic task control setup system of Gardiner in view of Lewis et al. to incorporate the artificial intelligence of Kakhandiki et al. in order to better learn how systems are likely to react, thereby reducing the amount of user input required to the system.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683